DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 04/26/2022, has been entered. Claim 1 is amended, claims 2, 3, 6, 8-10, and 12-28 are or have previously been cancelled, and no claims are added. Accordingly, claims 1, 4, 5, 7, and 11 are pending and considered in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2022 was filed after the mailing date of the Non-Final Office Action on 11/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97 (i.e. the 1.17p fee was paid on 04/26/2022).  Accordingly, the information disclosure statement is being considered by the examiner except where lined through.
Specifically, KR 10-20070015929 has not been considered because a translation, English abstract, or explanation of relevance has not been provided. The document has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stavish et al. (U.S. 4,388,270) as evidenced by Subramanian “Strength of Materials (2nd Edition) NPL.
Regarding claim 1, Stavish teaches a Cu-15Ni-8Sn alloy (thereby meeting the claimed transitional phrase ‘consisting of’) having a .05% offset yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Table 1; Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”) (annotated screenshot below; to be clear, the annotations applied to the image are boxes/rectangles around the relevant findings of fact)

    PNG
    media_image1.png
    753
    365
    media_image1.png
    Greyscale

Stavish further teaches that the Cu-15Ni-8Sn alloy is cast, heat treated, quenched, cold-rolled, heat-treated, and then quenched (Col. 7 lines 12-18; cold-rolling meeting the language of the preamble requiring the alloy to be wrought).
Stavish does not disclose a 0.2% offset yield strength or the Young’s modulus value(s) for the alloy. 
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	In the instant case, it is anticipated that the Cu-15Ni-8Sn alloy of Stavish would possess a 0.2% offset yield strength of at least 180 ksi and a Young’s modulus of at least 16 million psi to 17 million psi absent evidence to the contrary.
	In the interest of the clarity of the record, yield stress is obtained by the offset method for materials which do not show a clear yield point (see attached Subramanian NPL at section 3.14). A 0.2% offset method is depicted in Fig. 3.71 of Subramanian. A 0.05% offset method (as in Stavish) differs from a 0.2% offset method only due to the artisan’s selection of a particular strain value of 0.05% instead of 0.2%. Stavish did not provide the stress-strain diagram for the Cu-15Ni-8Sn alloy. As such, Examiner cannot compare the 0.05% and 0.2% points on the curve of such a diagram. However, in view of the identical composition of Stavish’s alloy to that currently claimed as well as the substantially similar method of producing the alloy, it is anticipated that Stavish’s alloy is the same. To be clear, Stavish’s alloy is presumed to have an identical stress-strain curve and the selection of a 0.2% offset for Stavish’s alloy is anticipated such that the YS is ‘at least 180 ksi’ in view that the 0.05% offset is greater than 180 ksi.
	With regard to the claim language regarding how the alloy is produced (lines 5-9 of the claim), it is respectfully noted that these are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	In the instant case, Stavish’s alloy is cold-worked at about 94% and is subject to multiple heat treatments, one of which is conducted at 350°C (equal to 662°F) for ¼ hour (15 minutes) (Table 1 and Col. 7 lines 31-33) which is not the same as Applicant’s claimed processing steps but are substantially similar.
Therefore, in view of the identical chemical composition of the alloy in combination with the substantially similar processing condition and substantially similar resultant properties (i.e. YS and UTS), it is anticipated that the Stavish alloy would possess a 0.2% offset yield strength of at least 180 ksi as well as a Young’s modulus of about 16 million psi to 17 million psi absent evidence to the contrary.
	Therefore, Stavish anticipates all the structural features of the alloy as claimed. 
	Regarding claim 4, Stavish anticipates the alloy as applied to claim 1. It is noted that the limitations of claim 4 are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	In the instant case, the rate at which the alloy is advanced in strip form through the furnace in a heat treating step is not sufficient to distinguish the claimed invention from the alloy of Stavish because the rate of advance through the furnace would not be expected by the person of ordinary skill in the art to impart a different structural feature beyond that already claimed. To be clear, Stavish teaches a Cu-15Ni-8Sn alloy having a yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”).
Regarding claim 5, Stavish anticipates the alloy as applied to claim 1 above and further teaches that the alloy possesses a 0.05% yield strength of 186,200 psi (equal to 186.2 ksi) (Col. 8 line 44).
As explained in the rejection of claim 1 above, Stavish’s alloy is presumed to have an identical stress-strain curve and the selection of a 0.2% offset for Stavish’s alloy is anticipated such that the 0.02% YS would be ‘at least 180 ksi’ in view that the 0.05% offset is greater than 180 ksi and in view of the substantial similarity of the composition and method of making.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 7, Stavish anticipates the alloy as applied to claim 1 above and further teaches that the alloy possesses a % elongation of 2.0 (Col. 8 line 44) which lies within the claimed range of at least 1% such that Stavish anticipates the claim.
Regarding claim 11, Stavish anticipates the alloy as applied to claim 1. It is noted that the limitations of claim 11 are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In the instant case, the rate at which the alloy is advanced in strip form through the furnace in a heat treating step as well as the temperature of the heat treating step is not sufficient to distinguish the claimed invention from the alloy of Stavish because the rate of advance through the furnace as well as the heat treating temperature would not be expected by the person of ordinary skill in the art to impart a different structural feature beyond that already claimed. 
Additionally, it is noted that Stavish’s alloy is cold-worked at about 94% and is subject to multiple heat treatments, one of which is conducted at 350°C (equal to 662°F) for ¼ hour (15 minutes). However, even though Stavish produces the alloy in a similar but not the same manner as Applicants have claimed, the alloy product of Stavish still possesses the same properties as claimed with the exception of the Young’s modulus which Stavish is silent towards. However, in view of the identical chemical composition of the alloy in combination with the substantially similar processing conditions, it is anticipated that the Stavish alloy would possess the same properties as claimed absent evidence to the contrary.
To be clear, Stavish teaches a Cu-15Ni-8Sn alloy having a yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”).
Claims 1, 4, 5, 7, and 11 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohong et al. “Study on Cu-15Ni-8Sn and Cu-15Ni-8Sn-0.2Nb Spinodal Decomposable Elastic Alloys” (Cited in IDS of 04/12/2021; relying upon machine translation provided in IDS).
Regarding claim 1, Bohong et al. (hereinafter “Bohong”) teaches a Cu-15Ni-8Sn alloy (thereby meeting the claimed transitional phrase “consisting of”) with a σ0.2 yield strength (appreciated by persons of ordinary skill as a yield strength with a 0.2 offset) of 1310 MPa (equivalent to 189.9 ksi) and a tensile strength of 1370 MPa (equivalent to 198 ksi) (Abstract as well as Page 3. III. 2)).
Bohong does not appear to describe the Young’s modulus of the alloy; however, it is anticipated that Bohong’s alloy would possess a Young’s modulus of at least 16 million psi to 17 million psi absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim language regarding how the alloy is produced (lines 5-9 of the claim), it is respectfully noted that these are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 4 and 11, Bohong teaches the alloy as applied to claim 1 above. With regard to the claim language regarding how the alloy is produced (lines 5-9 of the claim), it is respectfully noted that these are product by process limitations (MPEP 2113). "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
The structure imparted by these processing conditions are those already required by claim 1.
Regarding claim 5, Bohong teaches the alloy as applied to claim 1 above and Bohong teaches that the 0.2 yield stress (i.e. σ0.2) is 1310 MPa (equivalent to 189.9 ksi) (Abstract and Page 3. III. 2). In the interest of the clarity of the record, the abstract additionally described as value of 1300 MPa which is 188.5 ksi.
Regarding claim 7, Bohong teaches the alloy as applied to claim 1 above but is silent to the % elongation at break of at least 1%; however, it is anticipated that Bohong’s alloy would possess a % elongation at break of at least 1% absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
Applicant insists that the product-by-process language imparts structure not present in Stavish but fails to identify what the missing structure is and refuses to provide evidence that Stavish does not possess the 0.2% offset yield strength or the Young’s modulus values as claimed despite a proper shifting of the burden to do so (see explanations on Page 4 of the Non-Final Rejection mailed 11/26/2021). Again, Examiner respectfully maintains that the PTO has demonstrated a sound basis for believing that the products of the applicant and Stavish are the same and the applicant has had the burden of showing that they are not in accordance with the decision in In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990).
Stavish produces an identically-compositioned alloy, in a similar-but-not-the-same manner as Applicants have claimed, and the alloy product of Stavish still possesses the same properties as claimed with the exception of the Young’s modulus which Stavish is silent towards. Notably, Stavish expressly teaches a yield strength (YS; 186.2 ksi/186,200 psi) that meets the claimed value of YS (i.e. ‘at least 180 ksi’) but uses a 0.5% offset instead of 0.2% offset. Examiner explained offset YS with evidence from Subramanian but Applicant dismisses the explanation and maintains that it is a patentable difference but ignores the fact that the YS value of Stavish is within the claimed range. Further, Applicant provides no evidence to establish that Stavish’s identically compositioned alloy would fail before reaching a 0.2% offset strain.
Again, in view of the identical chemical composition of the alloy in combination with the substantially similar processing conditions, it is anticipated that the Stavish alloy would possess the same properties as claimed absent evidence to the contrary.
To be clear, Stavish teaches a Cu-15Ni-8Sn alloy having a yield strength of 186,200 psi (equal to 186.2 ksi) and an ultimate tensile strength of 209,700 psi (equal to 209.7 ksi) (Col. 8 line 2 and Col. 8 line 44 “Non-Re Bearing”). 
Again, the Office does not have the means to test the compositions of the prior art (In re Brown, MPEP 2113.III.) and the burden remains with the Applicant to prove that Stavish does not possess a 0.2% offset YS of at least 180 ksi and/or a Young’s modulus of at least 16 million psi to 17 million psi.
Applicant's arguments regarding Bohong have been fully considered but are not persuasive because Bohong teaches a Nb-free alloy (see at least the title and abstract “Cu-15Ni-8Sn”). 
With regard to Applicant’s continued arguments that the Examiner improperly relies on the “mere possibility” that Stavish and Bohong alloys (individually) embody the missing property limitations, Examiner again maintains that the Office cannot make and test the compositions of the prior art and that it is well-settled law for the Office to shift the burden to Applicants to prove that the prior art does not possess the claimed properties (MPEP 2112.01.I “Product and Apparatus Claims – When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” and MPEP 2112.01.II. “Composition Claims – If the composition is physically the same, it must have the same properties”). In the instant case, the Examiner has made the findings of fact apparent in that:
Stavish teaches an identical alloy composition (i.e. “Cu-15Ni-8Sn”) that possesses a 0.5% offset YS of 186.2 ksi, a UTS of 209.7 ksi, and an elongation at break of 2%.
Bohong teaches an identical alloy composition (i.e. “Cu-15Ni-8Sn”) that possess a 0.2% offset YS of 1310 MPa (equivalent to 189.9 ksi) and a UTS of 1370 MPa (equivalent to 198 ksi).
Despite Applicant’s characterizations that the Examiner has refused to considered the product-by-process limitations, Examiner notes that the structure imparted by the processing conditions was considered and explained for the record at least at Page 5 (based on the top right corner of the Action itself) in the Non-Final mailed 11/26/2021 which begins with the language “With regard to the claim language regarding how the alloy is produced…”. 
Furthermore, and while this would be readily apparent from the record as a whole but is included here in the interest of convenience and compact prosecution, Applicant’s example at [0031] of the specification discloses cold-working (CW) at 65% followed by heat treatment from a temperature in the range of 740-850 F for 3 to 14 minutes while Stavish uses cold-working (CW) at 94% followed by heat treatment at 662 F for 15 minutes. This is substantially similar/identical processing and, most importantly, Stavish achieves properties that meet the claimed properties (see ‘a.’ above on this page) save for an express teaching of the Young’s modulus and an express teaching of the YS determined with a 0.2% offset.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738